Citation Nr: 1827821	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  11-07 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus. 

4. Entitlement to service connection for a right finger disability.

5. Entitlement to service connection for a bilateral foot disability to include plantar fasciitis and pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to August 2005. 

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2018. A transcript of that hearing is of record.

VA treatment records and VA examinations were added to the record subsequent to the issuance of the March 2013 Supplemental Statement of the Case (SSOC).

With regard to the issues of entitlement to service connection for hearing loss and tinnitus, the Veteran was afforded a VA examination in May 2015. At the March 2018 Board hearing, the Veteran indicated that he wished for the Board to consider the May 2015 opinions. See Board hearing transcript at 3. In addition, with regard to VA treatment records, the Board observes that the evidence was neither relevant (i.e., irrelevant, duplicative, or cumulative/redundant) such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37 (a), nor pertinent (i.e., irrelevant, duplicative, or cumulative/redundant) such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304 (c). 
With regard to the issues of service connection for a right finger disability and a foot disability, the AOJ will have the opportunity to consider this evidence on remand.

The issue(s) of entitlement to service connection for a right finger disability and entitlement to service connection for a bilateral foot disability to include plantar fasciitis and pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At a Board hearing in March 2018, the Veteran withdrew the appeal for entitlement to service connection for asthma.

2. The Veteran does not have bilateral hearing loss in accordance with VA's definition.
 
3. The Veteran's tinnitus is etiologically related to his period of active service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the claim of entitlement to service connection for asthma have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

3. The criteria for entitlement to service connection for tinnitus are met. 38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the Veteran or by her authorized representative. Id.  

In the present case, in a March 2018 Board hearing, the Veteran withdrew the issue of entitlement to service connection for asthma, prior to promulgation of an appellate decision. Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter. Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

II. Duties to Notify and Assist

VA satisfied the duties to notify and assist in this appeal regarding entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In May 2015, the Veteran was provided a VA examination regarding his claims for entitlement to service connection for bilateral hearing loss and tinnitus; the Board finds this examination to be adequate upon which to adjudicate the merits of this appeal.  

III. Hearing Loss

Pursuant to VA regulations, hearing loss is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran's failed to meet the regulatory threshold for hearing loss, based on results presented in the May 2015 VA examination.  There is no competent evidence dated any a time relevant to the appellate period that indicates that the Veteran has a hearing loss disability as defined by 38 C.F.R. § 3.385.

At the March 2018 Board hearing, the Veteran testified that he did not want another examination for his hearing. See Board hearing transcript at 11. 

Therefore, service connection for bilateral hearing loss is denied based on no current disability. The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted. 38 U.S.C. § 1110.

IV. Tinnitus 

The Veteran contends that tinnitus resulted from exposure to acoustic trauma during active service. For the following reasons, the Board finds that service connection for tinnitus is established.

The Veteran's service treatment record dated January 2005 showed treatment for ringing in ears and headache from IED blast.

The May 2015 VA examiner opined that based on the Veterans service treatment records, military occupation specialist, diagnosis of mild traumatic brain injury from IED explosion, it is at least as likely as not that the Veteran's tinnitus was caused by or a result of military service. 

Therefore, service connection for tinnitus is established. See 38 C.F.R. § 3.303.





ORDER

The appeal as to the issue of entitlement to service connection for asthma is dismissed.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted. 


REMAND

Right Finger Disability

The Veteran contends that his right finger disability developed in service.
 
The Veteran's service treatment records reveals that the Veteran was treated for a fracture of the 3rd metacarpal, right hand, after jamming his finger playing football in October 2002. 

In January 2003, upon physical examination, the Veteran was found to have full finger range of motion. 

In November 2003, the Veteran injured his right finger again. 

In December 2003, the Veteran was diagnosed with right finger mallet injury. The Veteran was required to wear a stack split when he was sleeping, driving, lifting heavy objects, and at work. 

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159(c) (4) (2017). Review of the record indicates that there is sufficient evidence of record for this duty to assist to attach. For this reason, a remand for an examination is warranted.  The Veteran indicated at the time of the hearing the reason for a previous failure to report and indicated he would attend a future scheduled examination.

Bilateral Foot Disability

The Veteran contends that his foot disability developed in service.

A review of the Veteran's service treatment records reveals that the Veteran was treated for pes planus with recurrent plantar fasciitis in November 2001. 

Additionally, the Veteran's retirement physical examination in June 2005 noted moderate symptomatic pes planus. 

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159(c) (4) (2017). Review of the record indicates that there is sufficient evidence of record for this duty to assist to attach. For this reason, a remand for an examination is warranted.  The Veteran indicated at the time of the hearing the reason for a previous failure to report and indicated he would attend a future scheduled examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records. 

2. After the above development is completed, schedule the Veteran for the following VA examination(s):

(a) An examination to address the nature and etiology of the Veteran's claimed right finger disability.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed right finger disability was caused or aggravated by his active duty service.

(b) An examination to address the nature and etiology of the Veteran's current bilateral foot disability.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current bilateral foot disability was caused or aggravated by his active duty service.

For all examinations, all necessary development should be taken. The VA examiner should be given access to the claim file and given a copy of this remand. The examiner should state that a review of the claim file and remand was completed.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The examiners are advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.

3. After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated. If any claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


